        Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 1 of 28




                      UNITED STATES DISTRICT COURT

            FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 PHILADELPHIA VIETNAM                                    2:20-cv-5418
                                              Case No.: ______________________
 VETERANS MEMORIAL
 SOCIETY,                                     COMPLAINT FOR
                                              DECLARATORY JUDGMENT
              Plaintiff,                      AND INJUNCTIVE RELIEF

       v.

 JAMES KENNEY, in his official
 capacity as Mayor of the City of
 Philadelphia; TUMAR
 ALEXANDER, in his official capacity
 as Acting Managing Director of the
 City of Philadelphia,

              Defendants.


      Plaintiff, Philadelphia Vietnam Veterans Memorial Society (“PVV”), by and

through its attorneys, hereby files this complaint for declaratory and injunctive

relief against James Kenney, in his official capacity as Mayor of the City of

Philadelphia, and Tumar Alexander, in his official capacity as Acting Managing

Director of the City of Philadelphia (“Defendants”). In support thereof, PVV

asserts as follows:

      1.     PVV is an organization of veterans that exists to promote, honor and

dignify the memory of all military veterans who served in Vietnam. Among other


                                          1
        Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 2 of 28




things, PVV fulfills this mission by providing honor guards and rifle teams to

attend veteran burial details and by participating in parades and other public

events. PVV’s funding comes primarily from charitable donations generated

through PVV’s participation in public events and fundraisers.

      2.     PVV brings this action to challenge a City-wide moratorium that went

into effect on July 14, 2020, banning all parades and festivals through February 28,

2021. Although the moratorium was intended to serve the legitimate public policy

objective of minimizing the spread of COVID-19, the moratorium suffers from

multiple constitutional infirmities.

      3.     The moratorium purports to exempt “Demonstrations and First

Amendment-protected activities,” but singles out “Parades” as a specific example

of banned activity. Because parades constitute expressive activity protected by the

First Amendment of the United States Constitution, the moratorium is a facially

invalid content restriction on speech and assembly.

      4.     Moreover, the moratorium is not by any stretch a reasonable time,

place or manner restriction. It extends for an eight-month period, prohibiting

activities far into the future regardless of the public health imperatives that may

exist at the time. It applies to all City-owned property, regardless of the space

available relative to the size of the gathering. And it does not allow for any less




                                           2
        Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 3 of 28




restrictive measures that might adequately address the public health concerns

associated with COVID-19, such as social distancing and masking.

      5.     The moratorium has unconstitutionally curtailed PVV’s speech and

assembly. It has also chilled the speech and assembly of countless citizens

throughout the City who wish to participate in parades to advance their political,

cultural, and social causes, but have declined to do so because the City has told

them their speech is not permitted.

      6.     The City has further chilled free speech and assembly because it

terminated the permitting process that typically applies to public events. As a

result, citizens are left to guess whether their expressive activity is more like a

permissible “Demonstration” or an impermissible “Parade,” and thus whether it

will be tolerated or punished.

      7.     By depriving PVV of its ability to participate in parades and hold

public events, Defendants violate fundamental rights protected by the United States

Constitution. Through this action, PVV challenges the moratorium on its face and

as applied to PVV.

                                      PARTIES

      8.     PPV is a 501(c)(19) veterans’ organization headquartered in

Philadelphia, Pennsylvania.




                                           3
        Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 4 of 28




      9.     Defendant Kenney is a party to this action in his official capacity as

the Mayor of Philadelphia.

      10.    Defendant Tumar Alexander is a party to this action in his official

capacity as the Acting Managing Director of the City of Philadelphia. As Acting

Managing Director, Alexander oversees the City’s Office of Special Events, which

is responsible for issuing permits for special events, such as parades.

                         JURISDICTION AND VENUE

      11.    This action arises under 42 U.S.C. § 1983 due to Defendants’

deprivation of PVV’s constitutional rights to freedom of speech and assembly, due

process, and equal protection under the First and Fourteenth Amendments to the

United States Constitution. Accordingly, this Court has federal question

jurisdiction under 28 U.S.C. §§ 1331 and 1343. This Court has authority to award

the requested declaratory relief under 28 U.S.C. § 2201; the requested injunctive

relief and damages under 28 U.S.C. § 1343(a); and attorneys’ fees and costs under

42 U.S.C. § 1988.

      12.    The Eastern District of Pennsylvania is the appropriate venue for this

action pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) because it is the district in

which Defendants maintain offices, exercise their authority in their official

capacities, and will enforce the moratorium.




                                          4
        Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 5 of 28




                             FACTUAL ALLEGATIONS

A.    Philadelphia Vietnam Veterans Memorial Society

      13.    PVV was founded in 1985. Its mission is to promote, honor and

dignify the memory of all military veterans who served in Vietnam.

      14.    Among other activities, PVV fulfills this mission by providing honor

guards and rifle teams to attend veteran burial details and by participating in

parades and other public events to honor the memory and sacrifices of those who

served in the United States Armed Forces.

      15.    PVV fulfills its mission in a variety of other ways. It awards

scholarships and tuition aid in memory of Vietnam veterans to the children and

grandchildren of veterans; it provides financial assistance to veterans and their

families; it supports and promotes awareness of POW-MIA issues; it provides

comfort and support for victims of Agent Orange and those suffering from post-

traumatic stress disorder; it supports groups that provide counseling and job

placement for veterans; and it donates and delivers food baskets to those in need

during the holiday season.

      16.    PVV’s funding comes primarily from charitable donations generated

through PVV’s participation in public events and fundraisers that the organization

holds throughout the year.




                                          5
        Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 6 of 28




      17.    Due to the moratorium, PVV and others throughout the City of

Philadelphia are prohibited from holding or participate in many of the public

events that support their mission.

B.    The Moratorium Order

      18.    On July 14, 2020, as part of the City’s efforts to combat the spread of

COVID-19, Mayor Kenney announced an “Event Moratorium” and advised that

the City’s Office of Special Events will not “accept, review, process, or approve

applications, issue permits, or enter into agreements for special events or public

gatherings of 50 or more people on public property through February 28, 2021.”

See Exhibit A.

      19.    The moratorium order singles out “Parades” and “Festivals” as

specific examples of impermissible activity.

      20.    Although the moratorium order states that it does not apply to

“Demonstrations and First Amendment-protected activities,” this purported

exemption is inconsistent with the core policy prohibiting parades, which

constitute First Amendment-protected activity. See Hurley v. Irish-Am. Gay,

Lesbian & Bisexual Grp. of Bos., 515 U.S. 557, 568 (1995).

      21.    The moratorium order is thus facially inconsistent and invalid because

it is not possible to permit “Demonstrations and First Amendment-protected




                                          6
        Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 7 of 28




activities” and at the same time prohibit “Parades” and other peaceful assemblies

and events that would typically take place during the moratorium period.

      22.    At a press conference on July 14, Mayor Kenney acknowledged this

inconsistency and made it clear that the City did not intend to treat all First

Amendment-protected activity in an even-handed manner, advising that the City

would address violations of the moratorium order on a “on a case-by-case basis.”

      23.    Also at the July 14 press conference, then-Managing Director of the

City of Philadelphia Brian Abernathy further advised that the order would be

enforced only against event organizers who follow the usual permitting process:

“When we look at events, most of those are planned well in advance—months in

advance—and they work with our Office of Special Events in order to do that.

Those are the events that we are talking about.”

      24.    Based on the text of the moratorium order and the comments of public

officials responsible for enforcing it, it is clear that the City will permit some

expressive activity while prohibiting other expressive activity.

      25.    Allowing demonstrations—irrespective of the message advanced by

the demonstration—is both commendable and consistent with the commands of the

First Amendment. As the Department of Justice has recently noted, “there is no

pandemic exception to the Constitution and its Bill of Rights.” United States’

Statement of Interest filed in Berean Baptist Church v. Cooper, No. 4:20-CV-81-



                                           7
        Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 8 of 28




D, Dkt. No. 19, at 10 (May 3, 2020); see also In re Abbott, 954 F.3d 772, 784 (5th

Cir. 2020) (“[I]ndividual rights secured by the Constitution do not disappear during

a public health crisis.”).

       26.    However, Defendants’ blanket prohibition on parades and festivals

impermissibly curtails broad categories of expressive activity equally protected by

the First Amendment.

       27.    The moratorium order also substantially chills free speech because

event organizers who seek to engage in expressive activity cannot obtain a permit

for planned activities. Instead, they are forced into the untenable position of

having to decide whether to proceed without a permit and risk the possibility that

the City will view their expressive activity as a violation of the order.

       28.    This chilling effect was evident recently. Each September 11,

Philadelphia and other communities throughout the country commemorate the 9/11

terrorist attacks on our country, taking time to mourn the victims, honor the

heroism of first responders, and remember a time when citizens stood united in

support of America and against those who would do Her harm. With each passing

year, 9/11 commemorations become even more important as the memory of those

terrorist attacks fades. Yet, public 9/11 commemorations were muted in the City

of Philadelphia in 2020. While such activities are clearly protected by the First

Amendment (and within the moratorium order’s exemption), the City’s closure of



                                           8
        Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 9 of 28




the permitting process discourages citizens from engaging in such activity because

it is unclear whether such activities constitute an illegal parade or permissible

demonstration or First Amendment-protected activity.

      29.    Countless other activities have or will be canceled, such as the annual

Philadelphia Puerto Rican Day parade, the German-American Steuben Parade, the

Polish-American Pulaski Day Parade, the Ethiopian Day Parade and Festival,

OutFest, the Southwest Philadelphia Pride Day Parade, the Nicetown Give Back

Festival & Parade, the Philadelphia Veterans Day Parade, the South 9th Street

Italian Market Festival, the Thanksgiving Day Parade, and the New Year’s Day

Parade. 1 All of these annual events constitute First Amendment-protected

activities, yet the City has banned these events entirely. By closing the permitting

process, the City has also denied event organizers the opportunity to determine in

advance whether a planned activity will be deemed exempt from the order or a

violation of the law.

C.    Unequal Treatment

      30.    The banned events present no greater threat to public health and safety

than other demonstrations that have occurred routinely since the summer and that



1
       See also Victor Fiorillo, Here Are All of the Big Philadelphia Events
Canceled Due to the New Coronavirus Moratorium, PHILADELPHIA MAGAZINE
(July 15, 2020), https://www.phillymag.com/news/2020/07/15/philadelphia-events-
canceled-coronavirus/ (last accessed Oct. 21, 2020).

                                           9
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 10 of 28




continue on a weekly basis since the moratorium order. Indeed, while parades are

banned entirely, other demonstrations proceed with the support and commitment of

City resources. Moreover, they are permitted to take place without any restrictions

that might advance the City’s public policy objective of minimizing the spread of

COVID-19, such as social distancing and masking requirements.

      31.   On June 6, 2020, for example, the City witnessed one of the largest

demonstrations in recent memory. 2 Demonstrators began at the steps of the

Philadelphia Museum of Art and marched east on the Benjamin Franklin Parkway

to City Hall, north on Broad Street to Spring Garden, and then back to Eakins

Oval.3 According to updated crowd estimates, 50,000 to 60,000 participants

engaged in this protest march:




2
       CBS3 Staff, George Floyd Protest in Center City Draws Thousands as
Philadelphia under Curfew for Eighth Straight Night, 3 CBS PHILLY (June 6,
2020), https://philadelphia.cbslocal.com/2020/06/06/philadelphia-george-floyd-
protests-black-lives-matter-center-city-curfew/ (last accessed Oct. 21, 2020).
3
       Billy Penn Staff, Huge Protest at Art Museum Brings at Least 50,000 to
Philly’s Largest Rally for Justice, BILLYPENN (June 7, 2020),
https://billypenn.com/2020/06/07/huge-protest-philly-50000-people-black-lives-
matter/ (last accessed Oct. 21, 2020).

                                        10
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 11 of 28




      32.    During the July 14 press conference, Defendant Kenney confirmed

that demonstrations and protest marches of this sort are exempt from the

moratorium order.

      33.    Similar protest marches have continued in Philadelphia since the

moratorium order. Although such marches have not involved crowds as large as

the June 6 protest march, they routinely exceed the capacity limitation set forth in

the moratorium order.

      34.    These public demonstrations clearly constitute First Amendment-

protected activity. Therefore, they are properly exempted from the moratorium

order, despite the fact that such demonstrations often involve large crowds of

people traveling through City streets, the absence of social distancing, and no mask

requirement (although many demonstrators do wear masks).

      35.    To the extent large public gatherings present a public health risk due

to COVID-19, these demonstrations are no different than traditional parades that

would ordinarily require a permit. Yet, the City has permitted the former without

restriction and it has banned the latter entirely.

D.    Legal Standards

      36.    The First Amendment to the United States Constitution states:

“Congress shall make no law respecting an establishment of religion, or




                                           11
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 12 of 28




prohibiting the free exercise thereof; or abridging the freedom of speech, or of the

press; or the right of the people peaceably to assemble.” U.S. CONST. AMEND. I.

      37.    The moratorium order is an unconstitutional restriction on the rights to

freedom of speech and assembly under the United States Constitution.

      38.    While the government may impose reasonable restrictions on the time,

place, or manner of protected speech and assembly, those restrictions must be

content-neutral, narrowly tailored to serve a substantial governmental interest, and

allow alternative avenues of communication and assembly. The moratorium order

fails to satisfy these requirements.

      39.    The moratorium order is not content-neutral.

      40.    Under the plain terms of the order, “Demonstrations” are permissible

while “Parades” are not, despite the fact that they are both First Amendment-

protected activities. Moreover, Mayor Kenney himself announced at the July 14

press conference that the City will address violations “on a case-by-case basis.” In

other words, the City will permit some expressive content but prohibit other

expressive content. And the moratorium order permits them to do so, depending

on whether the City likens an act of marching through City streets as either a

“demonstration” or a “parade.” Even worse, participants can only guess whether

the City will tolerate or punish their activity.




                                           12
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 13 of 28




      41.     Defendants cannot pick and choose what speech is permitted in

Philadelphia’s streets and public spaces and at the same time meet its obligation to

impose only content-neutral restrictions.

      42.     Nor is the moratorium order narrowly tailored.

      43.     Slowing or minimizing the spread of COVID-19 undoubtedly

constitutes a substantial public interest. But, an outright ban on all public events

with 50 or more people—even with a limited exemption for certain expressive

conduct—is not narrowly tailored to address this public health concern.

      44.     Since the beginning of the global pandemic, public officials have

sought to minimize the spread of COVID-19 with measures such as social

distancing and universal masking. A reasonable restriction may include a

limitation on the size of the gathering relative to the public space available—and

thus whether social distancing is feasible. This is certainly possible, as

demonstrated by the City’s decision to reopen indoor dining at 50% capacity and to

permit a limited number of fans to attend Philadelphia Eagles home games. Yet

the City issued a blanket ban on parades, a First Amendment-protected activity,

without consideration for other reasonable measures that could adequately serve

the interests of public health.

      45.     Additionally, the moratorium order is not reasonable as to time, place,

and manner.



                                            13
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 14 of 28




      46.    The COVID-19 pandemic presents a fluid and dynamic risk. Any

reasoned response must be refined based on new developments, data, and

recommendations of public health officers.

      47.    An eight-month blanket moratorium is unreasonable on its face. It

does not account for changes in rates of COVID-19 infection, hospitalization, or

case fatalities, and it does not account for myriad therapeutic treatments and/or

vaccines that may become available before the designated termination of the

moratorium. Indeed, it was these types of changing circumstances and

developments that were behind the City’s decision to reopen indoor dining.

      48.    An eight-month moratorium forces event organizers to forego

necessary planning for events that may present little risk when the activity takes

place. In other words, the order ensures that protected speech will not occur

regardless of whether restrictions are even necessary to protect public health and

safety when the event occurs.

      49.    The moratorium applies to all City property and leaves no alternative

avenue for vast swaths of expressive activity of PVV and countless other citizens

in the City of Philadelphia.

      50.    Additionally, the City’s blanket ban is not grounded in the scientific

evidence related to COVID-19. Dr. Thomas Farley, the City’s Health

Commissioner, stated during a September 10, 2020 press conference that “outdoor



                                         14
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 15 of 28




gatherings are less risky than indoor gatherings,” and that the City has seen few, if

any, reports where COVID-19 has spread outdoors. Dr. Farley has also stated

repeatedly that there has been no evidence to suggest that the demonstrations that

occurred since the summer resulted in any spread of the virus and that he does not

“believe the protest had a big impact.”

      51.    Accordingly, the moratorium order is plainly unconstitutional.

E.    PVV’s Efforts to Resolve the Issue with the City

      52.    On September 15, 2020, PVV, through its counsel, wrote to Marcel

Pratt, Philadelphia City Solicitor, to express its view that the July 14 moratorium

order was unconstitutional and to request that the City retract the order and restore

the normal permitting process within five (5) days. See Exhibit B.

      53.    On September 18, 2020, an attorney from the City’s Law Department

responded on behalf of the City. See Exhibit C. In its response, the City fashioned

an ad hoc exemption to its stated policy in an apparent effort to avoid a

constitutional challenge: “With respect to your particular client, the bottom line is

that its members can gather on public space. The City has not been forcibly

dispersing any peaceful gatherings in an effort to avoid confrontation.” Id., at 2.

      54.    While PVV appreciates the City’s representation that it will decline to

enforce the moratorium order, there are significant problems with this purported

exemption.



                                          15
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 16 of 28




      55.    First, a letter is not a law. As another district court within this Circuit

recently observed, “[E]ven under their broad emergency powers, Defendants

cannot govern by comment. Rather, they are bound by the language of their

orders.” Cty. of Butler v. Wolf, No. 2:20-CV-677, 2020 WL 5510690, at *14

(W.D. Pa. Sept. 14, 2020). And the moratorium order is still the law in

Philadelphia.

      56.    Second, PVV and similarly situated organizations do not wish to flout

the law by proceeding with public events in the face of clear commands from the

City that such events are prohibited. Public events and parades require significant

planning and resources, such as the purchase of liability insurance or other security

measures, as well as coordination with the City’s Streets Department and the

Philadelphia Police Department. No responsible and law-abiding organization will

hold a large public event or parade under these circumstances, regardless of the

City’s assertion that it will decline to enforce the moratorium order. Responsible

organizers cannot take the risk that the City might reverse course again and choose

to enforce the moratorium order, or that some other citizen will seek to impose

civil liability for violating the order in the event of an injury. PVV and other

similarly situated groups and individuals are thus in an untenable position, which

has a substantial chilling effect on permissible speech.




                                          16
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 17 of 28




      57.    Third, the exemption only applies to PVV. See Exhibit C, at 2 (“With

respect to your particular client, the bottom line is that its members can gather on

public space.”) (emphasis added). PVV brings this lawsuit not only to enforce its

own constitutional rights but the rights of similarly situated groups. Thus, even

assuming that this purported exemption had the force of law and affected PVV’s

as-applied challenge to the moratorium order, it does not affect PVV’s facial

challenge.

F.    The City’s Supplemental Order

      58.    In that same letter, the City also advised that it was “preparing a

revised order related to outdoor gatherings that will provide additional guidance.”

Exhibit C, at 1, 2.

      59.    On September 21, 2020, Mayor Kenney apparently signed a

“Supplemental Order Regarding Application of the Emergency Order Allowing

Limited Reopening of Businesses, Advising Philadelphians that They Are Safer at

Home, and Establishing Safety Measures to Prevent the Spread of 2019 Novel

Corona Virus (COVID-19).” See Exhibit D.

      60.    The substance of the supplemental order is aimed at correcting—or at

least appearing to correct—some of the constitutional infirmities identified by

PVV. For example, in its letter to the City, PVV identified the unreasonable length

of the moratorium order as a problem because it “does not account for changes in



                                          17
         Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 18 of 28




infection rates, hospitalizations, case fatalities, or myriad therapeutic treatments or

vaccines that may become available before February 28, 2021.” Exhibit B, at 3. In

the supplemental order, the City scaled back its eight-month ban in favor of a

thirty-day ban subject to renewal based on developing scientific evidence. See

Exhibit D, Section 4.

         61.   While the supplemental order is a step in the right direction—and a

tacit admission that the moratorium order is overly broad—the supplemental order

does not remedy the other constitutional infirmities of the moratorium order.

         62.   First, the supplemental order does not mention the moratorium order,

much less suggest revoking it. To this day, the City’s Office of Special Events

website still reflects the blanket ban set forth in the July 14, 2020 moratorium

order:




                                          18
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 19 of 28




      63.    In other words, the City continues to chill speech by telling those who

wish to apply for a permit that they are unable to do so.

      64.    Second, the supplemental order increases the capacity limitations

from 50 to 150 persons, but this new limitation is still insufficient for most

parades.

      65.    Third, the supplemental order confirms that the City will not evaluate

applications for special events or demonstrations for the duration of the order and

during subsequent renewals. Thus, the supplemental order chills free speech in the

same manner as the moratorium order because event organizers cannot determine

in advance whether their planned activities are permissible.

                                          19
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 20 of 28




      66.      Fourth, contrary to the statements in the City’s response to PVV’s

September 15 letter, the supplemental order does not provide an unequivocal

statement that the City will forbear upon enforcement of the order as to PVV or

other similarly situated organizations. To the contrary, the City states that it will

enforce the supplemental order in accordance with its “de-escalation policy,”

taking into account whether the event is peaceful and whether the event complies

with “other laws and regulations.” In other words, the supplemental order

undermines the representation in the City’s September 15 letter to PVV regarding

enforcement. To be clear, the supplemental order prohibits parades. Thus, it is

impossible to hold a parade without violating “other laws and regulations,” such as

the supplemental order. Indeed, the supplemental order states explicitly that the

failure to comply with it “shall result in orders to cease operations and the

imposition of penalties, fines, license suspensions, and other remedies as provided

for by law.”

      67.      The substance of the supplemental order contradicts the statement in

the preamble that “the City welcomes all forms of First Amendment expression

during these turbulent times.” Like the moratorium order, the supplemental order

prohibits vast swaths of First Amendment-protected activity.

      68.      Additionally, the City announced and broadly advertised the original

moratorium order. It was the lead and primary subject of Mayor Kenney’s July 14



                                          20
        Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 21 of 28




press conference and COVID-19 Update. It was the subject of an official City

press release and numerous media articles. It was publicized on various City

websites and social media accounts, including Mayor Kenney’s own Facebook

page:




        69.   The supplemental order, in contrast, did not enjoy similar publicity. It

is not mentioned on the City’s Office of Special Events website, which indicates


                                          21
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 22 of 28




the opposite—i.e., that the moratorium order remains in effect. Nor does it appear

on the City’s “COVID-19 guidance and updates” website. It was not mentioned at

the Mayor’s Press Conference and COVID-19 Update the day after it was enacted.

And it does not appear to have been announced on any of the City’s social media

platforms. In fact, if the City had not provided PVV’s counsel with a copy of it,

PVV, like the rest of the public, would be unaware of it.

       70.   Accordingly, notwithstanding the supplemental order, the moratorium

order remains in effect and continues to chill free speech.

                           FIRST CLAIM FOR RELIEF
                         Violation of the Free Speech Clause
              of the First Amendment to the United States Constitution
                                 (42 U.S.C. § 1983)
                               (against all Defendants)

       71.   PVV incorporates by reference the allegations in the preceding

paragraphs, as if fully set forth herein.

       72.   The moratorium order and Defendants’ enforcement thereof violate

the Free Speech Clause of the First Amendment, both facially and as applied to

PVV.

       73.   Under Defendants’ moratorium order, “the City’s Office of Special

Events will not accept, review, process, or approve applications, issue permits, or

enter into agreements for special events or public gatherings of 50 or more people



                                            22
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 23 of 28




on public property through February 28, 2021.” The moratorium order specifically

identifies “Parades” as an example of the type of events that are banned.

      74.    Although PVV might otherwise apply for permits to hold public

events consistent with its mission—or participate in an event organized by other

advocacy groups not before the Court—it has been discouraged from doing so

because Defendants have explicitly stated that such applications will not be

accepted, reviewed, processed or approved.

      75.    Defendants’ imposition of the moratorium order is unreasonable and

has a chilling effect on protected speech by outright banning all public gatherings

of 50 or more people.

      76.    The moratorium order is unconstitutionally overbroad and void as a

matter of law, on its face and as applied.

      77.    PVV has no adequate remedy at law and will suffer serious and

irreparable harm to its constitutional rights unless Defendants are enjoined from

implementing and enforcing the moratorium order.

      78.    Pursuant to 42 U.S.C. §§ 1983 and 1988, PVV is entitled to

declaratory relief and temporary, preliminary, and permanent injunctive relief

invalidating and restraining enforcement of the moratorium order.




                                             23
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 24 of 28




      79.       Because it was necessary for PVV to engage the services of private

counsel to vindicate their rights under the law, PVV is entitled to an award of

attorneys’ fees pursuant to 42 U.S.C. § 1988.

                           SECOND CLAIM FOR RELIEF
                      Violation of the Freedom of Assembly Clause
                of the First Amendment to the United States Constitution
                                    (42 U.S.C. § 1983)

                                (against all Defendants)

      80.       PVV incorporates by reference the allegations in the preceding

paragraphs, as if fully set forth herein.

      81.       The moratorium order and Defendants’ enforcement thereof violate

the Assembly Clause of the First Amendment, both facially and as applied.

      82.       By denying PVV the ability to conduct public events, Defendants are

in violation of the Freedom of Assembly Clause. Defendants cannot meet the no-

less-restrictive-alternative test. The Centers for Disease Control and other public

health bodies have promulgated guidelines to limit the spread of COVID-19.

Imposing more restrictive requirements that prohibit all public gatherings of more

than 50 people is not the least restrictive means of achieving Defendants’ public

safety goals.

      83.       Requiring PVV to refrain from public events and parades, despite the

availability of substantial safeguards to satisfy the public health interests, violates

PVV’s constitutional right to peaceably assemble.

                                            24
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 25 of 28




      84.     PVV has no adequate remedy at law and will suffer serious and

irreparable harm to their constitutional rights unless Defendants are enjoined from

implementing and enforcing the moratorium order.

      85.     Pursuant to 42 U.S.C. §§ 1983 and 1988, PVV is entitled to

declaratory relief and temporary, preliminary, and permanent injunctive relief

invalidating and restraining enforcement of the moratorium order.

      86.     Because it was necessary for PVV to engage the services of private

counsel to vindicate their rights under the law, PVV is entitled to an award of

attorneys’ fees pursuant to 42 U.S.C. § 1988.

                          THIRD CLAIM FOR RELIEF
                          Violation of the Due Process Clause
            of the Fourteenth Amendment to the United States Constitution
                                  (42 U.S.C. § 1983)

                               (against all Defendants)

      87.     PVV incorporates by reference the allegations in the preceding

paragraphs, as if fully set forth herein.

      88.     The moratorium order and Defendants’ enforcement thereof violate

the Due Process Clause of the Fourteenth Amendment, both facially and as

applied.

      89.     A regulation is constitutionally void on its face when, as matter of due

process, it is so vague that persons “of common intelligence must necessarily guess



                                            25
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 26 of 28




at its meaning and differ as to its application.” Connally v. General Const. Co.,

269 U.S. 385, 391 (1926).

      90.    The void-for-vagueness doctrine is designed to prevent arbitrary and

discriminatory enforcement. Vague regulations “impermissibly delegate[] basic

policy matters to policemen, judges, and juries for resolution on an ad hoc and

subjective basis.” Grayned v. City of Rockford, 408 U.S. 104, 108–109 (1972).

      91.    The moratorium order is void for vagueness. As Mayor Kenney

admitted, enforcement of violations would be handled “on a case-by-case basis.”

In addition, banning parades but allowing demonstrations that frequently take on

characteristics of parades, the moratorium order provides Defendants the ability to

enforce the moratorium order as to certain groups and activities but to forebear

upon enforcement as to other groups and activities.

      92.    Defendant Alexander’s predecessor, former Managing Director

Abernathy, admitted that he called the organizers of several prominent parades, all

of which are First Amendment-protected activities, in advance of the

announcement of the Event Moratorium to inform them that their events were

prohibited. This action reveals the artificial distinction between “parades” and

“demonstrations.”




                                         26
       Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 27 of 28




      93.    The moratorium order is vague as to what precisely is being required,

what public events are banned, and what actions may result in criminal penalties,

fines, or imprisonment.

      94.    As a result of these ambiguities, no reasonable person could

understand what conduct violates the moratorium order and might subject that

person to criminal penalties.

      95.    PVV has no adequate remedy at law and will suffer serious and

irreparable harm to their constitutional rights unless Defendants are enjoined from

implementing and enforcing the Moratorium Order.

      96.    Pursuant to 42 U.S.C. §§ 1983 and 1988, PVV is entitled to

declaratory relief and temporary, preliminary, and permanent injunctive relief

invalidating and restraining enforcement of the Moratorium Order.

      97.    Because it was necessary for PVV to engage the services of private

counsel to vindicate their rights under the law, PVV is entitled to an award of

attorneys’ fees pursuant to 42 U.S.C. § 1988.

      WHEREFORE, PVV respectfully requests that this Court:

      A.     Enter a judgment declaring that the moratorium order violates the

             First and Fourteenth Amendments to the United States Constitution

             facially and as applied;




                                         27
      Case 2:20-cv-05418-NIQA Document 1 Filed 10/30/20 Page 28 of 28




     B.    Enter an order temporarily, preliminarily, and permanently enjoining

           and prohibiting Defendants from enforcing the moratorium order or

           otherwise interfering with PVV’s rights as well as those of other

           similarly situated groups not before the Court;

     C.    Enter an order temporarily, preliminarily, and permanently enjoining

           and prohibiting Defendants from refusing to accept and process

           permit applications for public events;

     D.    Award Plaintiff its attorneys’ fees and costs; and

     E.    Such other and further relief as the Court deems appropriate and just.



Dated: October 30, 2020              Respectfully submitted,

                                     FAEGRE DRINKER BIDDLE & REATH LLP

                                     By: /s/ Jason P. Gosselin
                                     Jason P. Gosselin
                                     jason.gosselin@faegredrinker.com
                                     John Bloor
                                     john.bloor@faegredrinker.com
                                     One Logan Square
                                     Suite 2000
                                     Philadelphia, PA 19103-6996
                                     Telephone: (215) 988-2700
                                     Facsimile: (215) 988-2757

                                     Attorneys for the Plaintiff, Philadelphia
                                     Vietnam Veterans Memorial Society




                                       28
